
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



AMENDMENT NO. 2

TO

AGREEMENT AND PLAN OF MERGER


        THIS AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER (this "Amendment")
is made and entered into this 1st day of April, 2010, by and between Resaca
Exploitation, Inc., a Texas corporation ("Parent"), Resaca Acquisition
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
("Merger Sub"), and Cano Petroleum, Inc., a Delaware corporation ("Target").


W I T N E S S E T H :


        WHEREAS, Parent, Merger Sub and Target are parties to that certain
Agreement and Plan of Merger dated September 29, 2009 and that certain Amendment
No. 1 to Agreement and Plan of Merger dated February 24, 2010 (as amended, the
"Merger Agreement");

        WHEREAS, Parent and Target desire to further amend the Merger Agreement
to extend the Termination Date to May 31, 2010 and to amend Exhibit 5.2 to the
Merger Agreement;

        WHEREAS, Parent and Target desire to further amend the Merger Agreement
to change certain requirements of Board committees; and

        WHEREAS, pursuant to Section 11.12 of the Merger Agreement, the Merger
Agreement may be amended if made in writing by Parent and Target.

        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

        Section 1.    Certain Definitions.    Terms used in this Amendment and
not otherwise defined shall have the meanings set forth in the Merger Agreement.
All references to the "Agreement" in the Merger Agreement shall be deemed to
refer to the Merger Agreement, as amended by this Amendment.

        Section 2.    Amendment and Restatement of
Section 10.1(b).    Section 10.1(b) of the Merger Agreement is hereby amended
and restated in its entirety to read as follows:

"(b)by either Parent or Target if the Effective Time has not occurred on or
before May 31, 2010 (the "Termination Date"), provided that the party seeking to
terminate this Agreement pursuant to this Section 10.1(b) shall not have
breached in any material respect its obligations under this Agreement in any
manner that shall have proximately contributed to the failure to consummate the
Merger on or before the Termination Date;"

        Section 3.    Amendment and Restatement of Section
Exhibit 5.2.    Exhibit 5.2 to the Merger Agreement is hereby amended and
restated to read as set forth on Exhibit A hereto.

        Section 4.    Amendment and Restatement of
Section 7.13(b).    Section 7.13(b) of the Merger Agreement is hereby amended
and restated in its entirety to read as follows:

"(b)The composition of the committees of Parent's Board of Directors immediately
following the Effective Time (including the respective chairmen thereof) shall
be as designated at or immediately following the Effective Time in the sole
discretion of Parent's Board of Directors, provided that during the one (1) year
period following the Closing, each committee shall consist of three (3) or four
(4) directors, at least two (2) of whom will be directors who served on Target's
Board of Directors immediately before the Closing."

        Section 5.    Ratification of the Merger Agreement.    The Merger
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects and shall remain in full force and effect.

--------------------------------------------------------------------------------



        Section 6.    Counterparts.    This Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute the same instrument.


*****

[Remainder of Page Intentionally Left Blank]
[Signature Page to Follow]


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 2 as of the day and year first above written.

    RESACA EXPLOITATION, INC.
 
 
By:
 
/s/ CHRIS WORK


--------------------------------------------------------------------------------

    Name:   Chris Work


--------------------------------------------------------------------------------

    Title:   VP and CFO


--------------------------------------------------------------------------------


 
 
RESACA ACQUISITION SUB, INC.
 
 
By:
 
/s/ CHRIS WORK


--------------------------------------------------------------------------------

    Name:   Chris Work


--------------------------------------------------------------------------------

    Title:   VP and CFO


--------------------------------------------------------------------------------


 
 
CANO PETROLEUM, INC.
 
 
By:
 
/s/ BEN DAITCH


--------------------------------------------------------------------------------

    Name:   Ben Daitch


--------------------------------------------------------------------------------

    Title:   SVP and CFO


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit A


--------------------------------------------------------------------------------


Exhibit 5.2

--------------------------------------------------------------------------------






CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK
OF
RESACA EXPLOITATION, INC.


        Resaca Exploitation, Inc. (the "Company"), a corporation organized and
existing under the Texas Business Organization Code (the "TBOC"), does hereby
certify that, pursuant to authority conferred upon the Board of Directors of the
Company by the Certificate of Formation, of the Company, and pursuant to the
TBOC, the Board of Directors of the Company adopted resolutions (i) designating
a series of the Company's previously authorized preferred stock, without par
value per share, and (ii) providing for the designations, preferences and
relative, participating, optional or other rights, and the qualifications,
limitations or restrictions thereof, of Forty Nine Thousand One Hundred Sixteen
(49,116) shares of Series A Convertible Preferred Stock of the Company, as
follows:

        RESOLVED, that the Company is authorized to issue 49,116 shares of
Series A Convertible Preferred Stock (the "Preferred Shares"), without par value
per share, which shall have the following powers, designations, preferences and
other special rights:

        (1)    Dividends.    The holders of the Preferred Shares (each, a
"Holder" and collectively, the "Holders") shall be entitled to receive dividends
("Dividends") payable in cash on the Stated Value (as defined below) of such
Preferred Share at the Dividend Rate (as defined below), which shall be
cumulative. Dividends on the Preferred Shares shall commence accruing on the
Initial Issuance Date and shall be computed on the basis of a 360-day year
consisting of twelve 30-day months. To the extent permitted by law, Dividends
shall be payable (a) in arrears on the last day of each Calendar Quarter (each,
an "Dividend Date") with the first Dividend Date being June 30, 2010, (b) on
each Conversion Date thereafter by inclusion in the applicable Conversion Amount
(as defined below) and (c) on the Maturity Date (as defined below) (each, a
"Dividend Date"). If a Dividend Date is not a Business Day (as defined below),
then the Dividend shall be due and payable on the Business Day immediately
following such Dividend Date. On each Dividend Date, if the Company does not
have current or accumulated "earnings and profits" within the meaning of
Sections 301 and 312 of the Internal Revenue Code of 1986, as amended, through
such Dividend Date, the Company shall not withhold any amount of the applicable
Dividend in respect of U.S. federal income tax. Notwithstanding the foregoing,
in the case of any Electing Holder the Company shall not pay any Dividends in
cash on the Dividend Date but instead such Dividends shall be included in the
calculation of such Holder's Conversion Amount for purposes of any conversion or
redemption hereunder.

        (2)    Conversion of Preferred Shares.    Preferred Shares shall be
convertible into shares of the Company's Common Stock, par value $0.01 per share
(the "Common Stock"), on the terms and conditions set forth in this Section 2.

        (a)    Certain Defined Terms.    For purposes of this Certificate of
Designations, the following terms shall have the following meanings:

--------------------------------------------------------------------------------



          (i)  "Additional Amount" means, on a per Preferred Share basis, the
product of (x) the result of the following formula: (Dividend Rate)(N/360) and
(y) the Stated Value.

         (ii)  "Adjusted Price" means, for any Dilutive Issuance, the product of
(A) the Conversion Price in effect immediately prior to such Dilutive Issuance
and (B) the quotient of (1) the sum of (x) the product of the Applicable Price
and the number of shares of Common Stock Deemed Outstanding immediately prior to
such Dilutive Issuance and (y) the consideration, if any, received by the
Company upon such Dilutive Issuance, divided by (2) the product of (x) the
Applicable Price multiplied by (y) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance.

        (iii)  "Allocation Percentage" means a fraction, the numerator of which
is the number of Preferred Shares issued to a Holder on the Initial Issuance
Date and the denominator of which is the aggregate amount of all the Preferred
Shares issued on the Initial Issuance Date.

        (iv)  "AMEX" means the NYSE Amex.

         (v)  "Approved Stock Plan" means any employee benefit plan currently
existing or hereinafter created which has been approved by the Board of
Directors of the Company, pursuant to which the Company's securities may be
issued to any employee, consultant, officer or director for services provided to
the Company.

        (vi)  "Asset Sale" means, in one transaction or a series of related
transactions, (i) the sale, lease, conveyance or other disposition of any assets
or rights other than in the ordinary course of business consistent with past
practice, or (ii) the sale of Equity Interests in any of the Company's
Subsidiaries, which sale, lease conveyance or other disposition of assets or
rights or sale of Equity Interests generates proceeds to the Company equal to or
greater than $15,000,000; provided, however, that neither (A) a sale, lease,
conveyance or other disposition of the Rich Valley Properties nor (B) any sale,
lease, conveyance or other disposition of the Barnett Shale Properties made
solely for the purpose of contributing such Barnett Shale Properties to a joint
venture entity in which the Company, or one of its wholly-owned Subsidiaries,
owns any Equity Interests thereof, shall be considered an Asset Sale for
purposes of this Certificate of Designations.

       (vii)  "Available Asset Sale Proceeds" means, for any Asset Sales, the
difference between (i) the cash proceeds generated in such Asset Sale and
(ii) the outstanding principal amount (including any interest thereon) of the
Senior Debt; provided, however, that in the event of any Asset Sale relating to
Barnett Shale Properties the Available Asset Sale

2

--------------------------------------------------------------------------------



Proceeds shall be equal to the difference between (A) the cash proceeds
generated in such Asset Sale and (B) $15,000,000.

      (viii)  "Barnett Shale Properties" means the stratigraphic equivalent of
that certain interval described as 100' above and 100' below the interval seen
between 3,450' and 3,650' on the Welex Spectral Density—Dual Spaced Neutron Log
dated July 29, 1986 for the Hogtown Moore Unit #13-2 Well located in the
George E. Moore Survey, Eastland County, Texas, as such stratigraphic equivalent
underlies, comprises a portion of or is attributable to (i) the Desdemona Field
Unit (being that certain unit covering 7,273 acres, more or less, situated in
Eastland, Erath and Comanche Counties, Texas, as more particularly described in
that certain Unit Agreement dated July 1, 1986, recorded in Volume 1089,
pages 1-72 of the Deed Records of Eastland County, Texas, in Volume 51,
pages 202-272 of the Oil & Gas Records of Erath County, Texas and in Volume 616,
pages 43-115 of the Deed Records of Comanche County, Texas), as such may have
been amended, modified or altered, and/or (ii) the Hogtown-Moore Unit (being
that certain unit covering 2,675.5 acres, more or less, situated in Eastland and
Erath Counties, Texas, as more particularly described in that certain Unit
Agreement October 1, 1985 recorded in Volume 1000, page 226, et seq. of the Deed
Records of Eastland County, Texas and in Volume 47, page 237, et seq. of the
Oil & Gas Records of Erath County, Texas), as such may have been amended,
modified or altered.

        (ix)  "Bloomberg" means Bloomberg Financial Markets.

         (x)  "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

        (xi)  "Calendar Quarter" means each of the following periods: the period
beginning on and including January 1 and ending on and including March 31; the
period beginning on and including April 1 and ending on and including June 30;
the period beginning on and including July 1 and ending on and including
September 30; and the period beginning on and including October 1 and ending on
and including December 31.

       (xii)  "Cano" means Cano Petroleum, Inc., a Delaware corporation.

      (xiii)  "Capital Stock" means: (1) in the case of a corporation, corporate
stock; (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation

3

--------------------------------------------------------------------------------



that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person.

      (xiv)  "Change of Control" means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

       (xv)  "Change of Control Redemption Premium" means 110%.

      (xvi)  "Closing Sale Price" means, for any security as of any date, the
last closing trade price for such security on the Principal Market, as reported
by Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price then the last trade price
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as mutually determined by the Company and the Required
Holders. If the Company and the Required Holders are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 2(d)(iii). All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

     (xvii)  "Common Stock Deemed Outstanding" means, at any given time, the
number of shares of Common Stock actually outstanding at such time, plus the
number of shares of Common Stock deemed to be outstanding pursuant to
Sections 2(f)(i)(A) and 2(f)(i)(B) hereof regardless of whether the Options or
Convertible Securities are actually exercisable

4

--------------------------------------------------------------------------------



at such time, but excluding any shares of Common Stock owned or held by or for
the account of the Company or issuable upon conversion of the Preferred Shares.
Any shares of Common Stock issued as part of the Merger Consideration (as
defined in the Merger Agreement), including Common Stock deemed to be
outstanding pursuant to Sections 2(f)(i)(A) and 2(f)(i)(B) as a result of
Options issued in connection with the Merger shall all be considered "Common
Stock Deemed Outstanding" regardless of whether the Merger occurs before,
simultaneous with or after the Offering or the Subsequent Offering (if any).

    (xviii)  "Contingent Obligation" means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

      (xix)  "Conversion Amount" means the sum of (1) the Additional Amount and
(2) the Stated Value.

       (xx)  "Conversion Price" means [$0.9926] [to be adjusted to account for
reverse stock split approved by Resaca shareholders], subject to adjustment as
provided herein.

      (xxi)  "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exchangeable or exercisable
for Common Stock.

     (xxii)  "Default Conversion Price" means as of any date of determination,
the product of (A) 90% and (B) the lower of (1) the Conversion Price and
(2) [$0.7941] [to be adjusted to account for reverse stock split approved by
Resaca shareholders] subject to adjustment as provided herein.

    (xxiii)  "Dividend Rate" means (i) 7.875% per annum and (ii) for the period
from and after the occurrence of a Triggering Event through such time that such
Triggering Event is cured, fifteen percent (15%) per annum.

    (xxiv)  "Electing Holder" means any Holder of Preferred Shares that has
irrevocably elected to "PIK" Dividends on each Dividend Date rather than receive
cash on each such date. The election to receive "PIK" Dividends shall be binding
any subsequent assignee or transferee of such Holder's Preferred Shares.

5

--------------------------------------------------------------------------------



      (xxv)  "Eligible Market" means the NYSE, The NASDAQ Global Select Market,
The NASDAQ Global Market or The NASDAQ Capital Market.

    (xxvi)  "Equity Conditions" means: (i) on each day during the period
beginning six (6) months prior to the applicable date of determination and
ending on and including the applicable date of determination (the "Equity
Conditions Measuring Period"), either (x) the Registration Statement (as defined
in the Investors Rights Agreement) filed pursuant to the Investors Rights
Agreement shall be effective and available for the resale of all of the
Registrable Securities in accordance with the terms of the Investors Rights
Agreement and there shall not have been any Grace Periods or (y) all shares of
Common Stock issuable upon conversion of the Preferred Shares shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on a
Principal Market and shall not have been suspended from trading on such exchange
or market (other than suspensions of not more than three (3) days and occurring
prior to the applicable date of determination due to business announcements by
the Company) nor shall proceedings for such delisting or suspension by such
exchange or market have been commenced, threatened or pending either (A) in
writing by such exchange or market, which has not been satisfied in favor of the
Company or (B) by falling below the minimum listing maintenance requirements of
such exchange or market; (iii) on each day during the Equity Conditions
Measuring Period, the Company shall have delivered Common Stock upon conversion
of the Preferred Shares to the Holders on a timely basis as set forth in
Section 2(d)(ii) hereof, respectively; (iv) any applicable shares of Common
Stock to be issued in connection with the event requiring determination may be
issued in full without violating Section 7 hereof or the rules or regulations of
the applicable Principal Market;; (v) during the Equity Conditions Measuring
Period, there shall not have occurred either (A) the public announcement of a
pending, proposed or intended Fundamental Transaction which has not been
abandoned, terminated or consummated or (B) a Triggering Event or an event that
with the passage of time or giving of notice would constitute a Triggering
Event; (vi) the Company shall have no knowledge of any fact that would cause
(viii) the Registration Statements required pursuant to the Investors Rights
Agreement not to be effective and available for the resale of at least all of
the Registrable Securities in accordance with the terms of the Investors Rights
Agreement or (y) any shares of Common Stock issuable upon conversion of the
Preferred Shares not to be eligible for sale without restriction pursuant to
Rule 144(k) and any applicable state securities laws; and (viii) the Company
otherwise shall have been in material compliance with and shall not have
materially breached any provision, covenant, representation or warranty of the
Investors Rights Agreement.

6

--------------------------------------------------------------------------------



   (xxvii)  "Equity Interests" means Capital Stock and all warrants, options or
other rights to acquire Capital Stock.

  (xxviii)  "Excluded Securities" means any Common Stock issued or issuable or
deemed to be issued in accordance with Section 2(f) hereof by the Company:
(i) in connection with any Approved Stock Plan; (ii) upon conversion of the
Preferred Shares; (iii) in connection with the Merger or the Reverse Split;
(iv) pursuant to a bona fide firm commitment underwritten public offering with a
nationally recognized underwriter which generates gross proceeds to the Company
in excess of $50,000,000 (other than an "at-the-market offering" as defined in
Rule 415(a)(4) under the 1933 Act and "equity lines"); (v) in connection with
any strategic acquisition or transaction whether through an acquisition of stock
or a merger of any business, assets or technologies the primary purpose of which
is not to raise equity capital; (vi) upon conversion, exercise or exchange of
any Options or Convertible Securities or vesting of any Restricted Shares, any
of which are outstanding on the day immediately preceding the Subscription Date;
provided that such issuance of Common Stock upon conversion, exercise or
exchange of such Options or Convertible Securities or vesting of such Restricted
Shares is made pursuant to the terms of such Options, Convertible Securities or
Restricted Shares in effect on the date immediately preceding the Subscription
Date and such Options, Convertible Securities or Restricted Shares are not
amended, modified or changed on or after the Subscription Date; and (vii) in
connection with any stock split, stock dividend, recapitalization or similar
transaction by the Company for which adjustment is made pursuant to
Section 2(f)(ii); provided, however, that any Common Stock issued in the
Offering or the Subsequent Offering shall not be deemed to be an "Excluded
Security."

     (xxix)  "Fundamental Transaction" means that the Company shall (or in the
case of clause (vi) any "person" or "group" (as these terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act)), directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person or Persons to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Person or Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of

7

--------------------------------------------------------------------------------



Voting Stock (not including any shares of Voting Stock held by the other Person
or other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination), or (v) reorganize, recapitalize or reclassify its Common Stock, or
(vi) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock; provided,
however, that the Merger, the Offering, the Subsequent Offering (if any) and the
Reverse Split, regardless of when the Merger, the Offering or the Subsequent
Offering (if any) occurs, shall not be considered a Fundamental Transaction.

      (xxx)  "Indebtedness" of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, "capital leases" in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above.

     (xxxi)  "Initial Issuance Date" means the "Closing Date" as defined under
the Merger Agreement.

   (xxxii)  "Investors Rights Agreement" means that certain Investors Rights
Agreement, dated April 5, 2010, by and among the Company, Cano and the holders
of Preferred Shares signatory thereto, as

8

--------------------------------------------------------------------------------



such agreement may be amended from time to time as provided in such agreement.

  (xxxiii)  "Liquidation Event" means the voluntary or involuntary liquidation,
dissolution or winding up of the Company or such Subsidiaries the assets of
which constitute all or substantially all of the assets of the business of the
Company and its Subsidiaries taken as a whole, in a single transaction or series
of transactions.

   (xxxiv)  "Market Price" means, [$0.7941] [to be adjusted to account for
reverse stock split approved by Resaca shareholders], as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction.

    (xxxv)  "Maturity Date" means, with respect to a Preferred Share, October 6,
2012, unless extended pursuant to Section 2(d)(vii)(B).

   (xxxvi)  "Merger" means the merger of Resaca Acquisition Sub, Inc. with and
into Cano pursuant to the terms and conditions of the Merger Agreement and the
transactions contemplated under the Merger Agreement.

  (xxxvii)  "Merger Agreement" means that certain Agreement and Plan of Merger
dated September 29, 2009, by and among Resaca Exploitation, Inc., Resaca
Acquisition Sub, Inc. and Cano, as amended.

 (xxxviii)  "N" means (i) for any Non-Electing Holder, the number of days from,
but excluding, the last Dividend Date with respect to which dividends have been
paid by the Company on the applicable Preferred Share, or the Initial Issuance
Date if no Dividend Date has occurred, and (ii) for any Electing Holder, the
number of days from, but excluding, the last Conversion Date or Redemption Date
with respect to which dividends have been paid by the Company on the applicable
Preferred Share, or the Initial Issuance Date if no such Conversion Date or
Redemption Date has occurred, in each case, through and including the Conversion
Date or other date of determination for such Preferred Share, as the case may
be, for which such determination is being made.

   (xxxix)  "Non-Electing Holder" means any Holder of Preferred Shares that has
irrevocably elected to receive Dividends paid in cash on each Dividend Date. The
election to receive cash Dividends shall be binding on any subsequent assignee
or transferee of such Holder's Preferred Shares.

        (xl)  "NYSE" means The New York Stock Exchange, Inc.

9

--------------------------------------------------------------------------------



       (xli)  "Offering" means the offering of shares of Common Stock pursuant
to that certain Registration Statement on Form S-1 (Registration
No. 333-164551), including all amendments thereto, as filed with the SEC.

      (xlii)  "Options" means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.

     (xliii)  "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

     (xliv)  "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

      (xlv)  "Principal Market" means NYSE Amex, or if the Common Stock is not
traded on the Principal Market, an Eligible Market.

     (xlvi)  "Redemption Date" means any Triggering Event Redemption Date, any
Asset Sale Redemption Date and any Change of Control Redemption Date.

    (xlvii)  "Required Holders" means the Holders of Preferred Shares
representing at least a majority of the aggregate Preferred Shares then
outstanding.

   (xlviii)  "Restricted Shares" means shares of restricted Common Stock.

     (xlix)  "Reverse Split" means the reverse split of the outstanding shares
of Common Stock by a ratio of one for five immediately prior to the Merger.

          (l)  "Rich Valley Properties" means those certain oil, gas and mineral
leases, overriding royalty interests, mineral interests, agreements, all
production attributable thereto, and all wells, equipment, pipelines, gathering
lines, facilities and appurtenances, any of which of the foregoing are
attributable to, used, obtained or intended for use in connection with the
properties described as follows:

        (A)  Sections 16, 21, 22, 23, 26, 27, 28, 29, 34, and 35, Township
26 North, Range 5 West, Grant County, Oklahoma;

        (B)  Section 25, Township 26 North, Range 6 West, Grant County,
Oklahoma;

10

--------------------------------------------------------------------------------



        (C)  Sections 8, 16, 19, 20, 21, 28, and 29, Township 25 North, Range
5 West, Grant County, Oklahoma;

        (D)  Section 22, Township 23 North, Range 6 West, Garfield County,
Oklahoma;

        (E)  Sections 11 and 15, Township 20 North, Range 8 West, Garfield
County, Oklahoma; and

        (F)  Section 24, Township 20 North, Range 2 West, Noble County,
Oklahoma.

         (li)  "SEC" means the Securities and Exchange Commission.

        (lii)  "Senior Debt" means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
out-of-pocket costs, enforcement expenses (including out-of-pocket legal fees
and disbursements), collateral protection expenses and other reimbursement or
indemnity obligations relating thereto) whether now or hereafter outstanding and
payable by Company and/or its Subsidiaries under or in connection with the
Second Amended and Restated Credit Agreement, dated                  , 2010, by
and among the Company, the lenders party thereto from time to time (the
"Lenders"), and Union Bank, N.A. (f/k/a Union Bank of California, N.A.), as
administrative agent for such Lenders and as issuing lender for such Lenders, as
the same may be further amended, supplemented, restated, refinanced, or
otherwise modified from time to time.

       (liii)  "Stated Value" means $1,000.

       (liv)  "Subscription Date" means the "Closing Date" as defined under the
Merger Agreement.

        (lv)  "Subsidiaries" shall mean and refer to any entity of which the
Company holds 51% or more of the capital securities.

       (lvi)  "Subsequent Offering" means if the Offering is not completed, then
an offering of shares of Common Stock completed for the sole purpose of
facilitating and consummating the Merger and related transactions.

      (lvii)  "Successor Entity" means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person's Parent Entity.

11

--------------------------------------------------------------------------------







(lviii) "Tax" means any tax, levy, impost, duty or other charge or withholding
of a similar nature (including any related penalty or interest).

       (lix)  "Tax Deduction" means a deduction or withholding for or on account
of Tax from a payment under this Certificate of Designations.

        (lx)  "Trading Day" means any day on which the Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the shares of Common Stock are then traded;
provided that "Trading Day" shall not include any day on which the shares of
Common Stock are scheduled to trade on such exchange or market for less than
4.5 hours or any day that the shares of Common Stock are suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York Time).

       (lxi)  "Voting Stock" of a Person means Capital Stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time Capital Stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

      (lxii)  "Weighted Average Price" means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York City Time, and
ending at 4:00:00 p.m., New York City Time, as reported by Bloomberg through its
"Volume at Price" function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time, and ending at 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Required
Holders. If the Company and the Required Holders are unable to agree upon the
fair market value of the Common Stock, then such dispute shall be resolved
pursuant to Section 2(d)(iii) below with the term "Weighted Average Price" being
substituted for the

12

--------------------------------------------------------------------------------



term "Closing Sale Price." All such determinations shall be appropriately
adjusted for any stock dividend, stock split or other similar transaction during
such period.

        (b)    Holder's Conversion Right.    Subject to the provisions of
Section 7 and Section 10, at any time or times on or after the Initial Issuance
Date, any Holder shall be entitled to convert any whole number of Preferred
Shares, plus the amount of any accrued but unpaid Dividends per Preferred Share
then remaining, into fully paid and nonassessable shares of Common Stock in
accordance with Section 2(d) at the Conversion Rate (as defined below).

        (c)    Conversion.    The number of shares of Common Stock issuable upon
conversion of each Preferred Share pursuant to Section 2(b) shall be determined
according to the following formula (the "Conversion Rate"):


Conversion Amount
Conversion Price


No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Share, but rather the number of shares of Common Stock to be issued
shall be rounded to the nearest whole number.

        (d)    Mechanics of Conversion.    The conversion of Preferred Shares
shall be conducted in the following manner:

        (i)    Holder's Delivery Requirements.    To convert Preferred Shares
into shares of Common Stock on any date (a "Conversion Date"), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York City Time, on such date, a copy of a properly completed
notice of conversion executed by the registered Holder of the Preferred Shares
subject to such conversion in the form attached hereto as Exhibit I (the
"Conversion Notice") to the Company and the Company's designated transfer agent
(the "Transfer Agent") and (B) if required by Section 2(d)(viii), surrender to a
common carrier for delivery to the Company as soon as practicable following such
date the original certificates representing the Preferred Shares being converted
(or compliance with the procedures set forth in Section 13) (the "Preferred
Stock Certificates").

        (ii)    Company's Response.    Upon receipt by the Company of copy of a
Conversion Notice, the Company shall (I) as soon as practicable, but in any
event within two (2) Trading Days, send, via facsimile, a confirmation of
receipt of such Conversion Notice to such Holder and the Transfer Agent, which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein and (II) on or before
the third (3rd) Trading Day following the date of receipt by the Company of such
Conversion Notice (the "Share

13

--------------------------------------------------------------------------------



Delivery Date"), (A) provided the Transfer Agent is participating in the DTC
Fast Automated Securities Transfer Program, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder's or
its designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled. If the number of Preferred Shares represented by the
Preferred Stock Certificate(s) submitted for conversion, as may be required
pursuant to Section 2(d)(viii), is greater than the number of Preferred Shares
being converted, then the Company shall, as soon as practicable and in no event
later than three (3) Business Days after receipt of the Preferred Stock
Certificate(s) (the "Preferred Stock Delivery Date") and at its own expense,
issue and deliver to the Holder a new Preferred Stock Certificate representing
the number of Preferred Shares not converted. The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of Preferred
Shares shall be treated for all purposes as the record holder or holders of such
shares of Common Stock on the Conversion Date.

        (iii)    Dispute Resolution.    In the case of a dispute as to the
determination of the Closing Sale Price or the arithmetic calculation of the
Conversion Rate, the Company shall instruct the Transfer Agent to issue to the
Holder the number of shares of Common Stock that is not disputed and shall
transmit an explanation of the disputed determinations or arithmetic
calculations to the Holder via facsimile within two (2) Business Days of receipt
of such Holder's Conversion Notice or other date of determination. If such
Holder and the Company are unable to agree upon the determination of the Closing
Sale Price or arithmetic calculation of the Conversion Rate within two
(2) Business Days of such disputed determination or arithmetic calculation being
transmitted to the Holder, then the Company shall within two (2) Business Days
submit via facsimile (A) the disputed determination of the Closing Sale Price to
an independent, reputable investment bank selected by the Company and approved
by the Required Holders or (B) the disputed arithmetic calculation of the
Conversion Rate to the Company's independent, outside accountant. The Company
shall cause, at the Company's expense, the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holders of the results no later than two (2) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent error.

14

--------------------------------------------------------------------------------



        (iv)    Record Holder.    The Person or Persons entitled to receive the
shares of Common Stock issuable upon a conversion of Preferred Shares shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

        (v)    Company's Failure to Timely Convert.    

        (A)    Cash Damages.    If (x) (I) within three (3) Trading Days after
the Company's receipt of the facsimile copy of a Conversion Notice or (II) on
any Company Delivery Date, the Company shall fail to credit a Holder's balance
account with DTC or issue and deliver a certificate to such Holder for the
number of shares of Common Stock to which such Holder is entitled upon such
Holder's conversion or the Company's conversion, as applicable, of Preferred
Shares or (y) within three (3) Trading Days of the Company's receipt of a
Preferred Stock Certificate the Company shall fail to issue and deliver a new
Preferred Stock Certificate representing the number of Preferred Shares to which
such Holder is entitled pursuant to Section 2(d)(ii), then due to the
uncertainty and difficulty of estimating a Holder's damages for such delay and
as a reasonable estimate of such Holder's actual loss due to the delay and not
as a penalty, the Company shall pay additional damages to such Holder for each
day after the Share Delivery Date or the Company Delivery Date, as applicable,
that such conversion is not timely effected and/or each day after the Preferred
Stock Delivery Date that such Preferred Stock Certificate is not delivered in an
amount equal to one and one half percent (1.5%) of the product of (I) the sum of
the number of shares of Common Stock not issued to the Holder on or prior to the
Share Delivery Date or Company Delivery Date, as applicable, and to which such
Holder is entitled as set forth in the applicable Conversion Notice or in any
Company Conversion Notice and, in the event the Company has failed to deliver a
Preferred Stock Certificate to the Holder on or prior to the Preferred Stock
Delivery Date, the number of shares of Common Stock issuable upon conversion of
the Preferred Shares represented by such Preferred Stock Certificate as of the
Preferred Stock Delivery Date and (II) the Closing Sale Price of the Common
Stock on the Share Delivery Date or Company Delivery Date, as applicable, in the
case of the failure to deliver Common Stock, or the Preferred Stock Delivery
Date, in the case of failure to deliver a Preferred Stock Certificate. If the
Company fails to pay the additional damages set forth in this Section 2(d)(v)(A)
within five (5) Trading Days of the date incurred, then the Holder entitled to
such payments shall have the right at any time, so long as the Company continues
to fail to make such payments, to require the Company, upon written notice, to
immediately issue, in lieu of such cash damages, the number of shares of Common
Stock

15

--------------------------------------------------------------------------------



equal to the quotient of (X) the aggregate amount of the damages payments
described herein divided by (Y) the Conversion Price in effect on such
Conversion Date as specified by the Holder in the Conversion Notice or in effect
on the Company Delivery Date. In addition to the foregoing, if (i) on the Share
Delivery Date or (ii) on any Company Delivery Date, the Company shall fail to
issue and deliver a certificate to a Holder or credit such Holder's balance
account with DTC for the number of shares of Common Stock to which such Holder
is entitled upon such Holder's conversion or the Company's Conversion, as
applicable, of Preferred Shares, and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Trading Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and out-of-pocket expenses, if any) for the shares of
Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Sale
Price on the Conversion Date or the Company Delivery Date, as applicable.

        (B)    Void Conversion Notice; Adjustment of Conversion Price.    If for
any reason a Holder has not received all of the shares of Common Stock to which
such Holder is entitled prior to the sixth (6th) Trading Day after the Share
Delivery Date or Company Delivery Date, as applicable, with respect to a
conversion of Preferred Shares, then the Holder, upon written notice to the
Company, with a copy to the Transfer Agent, may void its Conversion Notice or
any applicable Company Conversion Notice, with respect to, and retain or have
returned, as the case may be, any Preferred Shares that have not been converted
pursuant to such Holder's Conversion Notice or Company Conversion Notice;
provided that the voiding of a Holder's Conversion Notice or Company Conversion
Notice, as applicable, shall not effect the Company's obligations to make any
payments which have accrued prior to the date of such notice pursuant to
Section 2(d)(v)(A) or otherwise. Thereafter, the Conversion Price of any
Preferred Shares returned or retained by the Holder for failure to timely
convert shall be adjusted to the lesser of (I) the Conversion Price

16

--------------------------------------------------------------------------------



relating to the voided Conversion Notice or voided Company Conversion Notice, as
applicable, and (II) the lowest Weighted Average Price of the Common Stock
during the period beginning on the Conversion Date or Company Delivery Date, as
applicable, and ending on the date such Holder voided the Conversion Notice or
Company Conversion Notice, as applicable, subject to further adjustment as
provided in this Certificate of Designations.

        (C)    Conversion Failure.    If for any reason a Holder has not
received all of the shares of Common Stock to which such Holder is entitled
prior to the tenth (10th) Trading Day after the Share Delivery Date or the
Company Delivery Date, as applicable, with respect to a conversion of Preferred
Shares (a "Conversion Failure"), then the Holder, upon written notice to the
Company, may require that the Company redeem all Preferred Shares held by such
Holder, including the Preferred Shares previously submitted for conversion and
with respect to which the Company has not delivered shares of Common Stock, in
accordance with Section 3. Notwithstanding anything to the contrary in this
Certificate of Designations, a Holder's exclusive remedies for the Company's
failure to deliver shares of Common Stock on any Share Delivery Date or any
Company Delivery Date shall be as set forth in Section 2(d)(v) and Section 3.

        (vi)    Pro Rata Conversion; Disputes.    Subject to Section 10, in the
event the Company receives a Conversion Notice from more than one Holder for the
same Conversion Date and the Company can convert some, but not all, of such
Preferred Shares, the Company shall convert from each Holder electing to have
Preferred Shares converted at such time a pro rata amount of such Holder's
Preferred Shares submitted for conversion based on the number of Preferred
Shares submitted for conversion on such date by such Holder relative to the
number of Preferred Shares submitted for conversion on such date. In the event
of a dispute as to the number of shares of Common Stock issuable to a Holder in
connection with a conversion of Preferred Shares, the Company shall issue to
such Holder the number of shares of Common Stock not in dispute and resolve such
dispute in accordance with Section 2(d)(iii).

        (vii)    Mandatory Redemption at Maturity.    

        (A)  If any Preferred Share remains outstanding on the Maturity Date,
the Company shall redeem such Preferred Share for an amount in cash per
Preferred Share (the "Maturity Date Redemption Price") equal to the Conversion
Amount by wire transfer of immediately available funds to an account designated
in writing by such Holder.

17

--------------------------------------------------------------------------------



        (B)  If the Company fails to redeem all of the Preferred Shares
outstanding on the Maturity Date by payment of the Maturity Date Redemption
Price for each such Preferred Share, then in addition to any remedy such Holder
may have under the Investors Rights Agreement, (1) the applicable Maturity Date
Redemption Price payable in respect of such unredeemed Preferred Shares shall
bear interest at the rate of 1.5% per month, prorated for partial months, until
paid in full, and (2) any Holder shall have the option to require the Company to
convert any or all of such Holder's Preferred Shares and for which the Maturity
Date Redemption Price has not been paid into (on a per Preferred Share basis)
shares of Common Stock equal to the number which results from dividing the
Maturity Date Redemption Price by the Default Conversion Price. If the Company
has failed to pay the Maturity Date Redemption Price in a timely manner as
described above, then the Maturity Date shall be automatically extended for any
Preferred Shares until the date the Holders receive such shares of Common Stock
or Maturity Date Redemption Price and shall be further extended for any
Preferred Shares for as long as (x) the conversion of such Preferred Shares
would violate the provisions of Section 7 or (y) a Triggering Event or an event
that with the passage of time or giving of notice would constitute a Triggering
Event shall have occurred and be continuing.

        (C)  Other than as specifically permitted by this Certificate of
Designations, the Company may not redeem any of the outstanding Preferred Shares
and any unpaid Dividends thereon.

        (viii)    Book-Entry.    Notwithstanding anything to the contrary set
forth herein, upon conversion of Preferred Shares in accordance with the terms
hereof, the Holder thereof shall not be required to physically surrender the
certificate representing the Preferred Shares to the Company unless (A) the full
or remaining number of Preferred Shares represented by the certificate are being
converted or (B) a Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. The Holder and
the Company shall maintain records showing the number of Preferred Shares so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of the certificate representing the Preferred Shares upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company establishing the number of Preferred Shares to which the record
holder is entitled shall be controlling and determinative in the absence of
manifest error. In connection with any transfer of all or any portion of
Preferred Shares held by any Holder, such Holder may physically surrender the
certificate representing the

18

--------------------------------------------------------------------------------



Preferred Shares to the Company, whereupon the Company will forthwith issue and
deliver upon the order of such Holder a new certificate or certificates of like
tenor, registered as such Holder may request, representing in the aggregate the
remaining number of Preferred Shares represented by such certificate. A Holder
and any assignee, by acceptance of a certificate, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of any
Preferred Shares, the number of Preferred Shares represented by such certificate
may be less than the number of Preferred Shares stated on the face thereof. Each
certificate for Preferred Shares shall bear the following legend:

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY'S CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION 2(d)(viii) THEREOF. THE
NUMBER OF PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE
NUMBER OF PREFERRED SHARES STATED ON THE FACE HEREOF PURSUANT TO
SECTION 2(d)(viii) OF THE CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED
SHARES REPRESENTED BY THIS CERTIFICATE.

        (ix)    Conversion at the Company's Election.    On any date (the
"Conversion Election Date"), so long as (A) the Equity Conditions shall have
been satisfied or waived in writing by the applicable Holder from and including
the date of the Company Conversion Election Notice (as defined below) through
and including the Company Election Conversion Date (as defined below) and (B) on
any twenty (20) out of thirty (30) consecutive Trading Days immediately
preceding the date of the Company Conversion Election Notice, the Weighted
Average Price of the Common Stock exceeds 175% of the Conversion Price (as
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period), the Company shall have the right, in its sole
discretion, to require that some or all of the outstanding Preferred Shares be
converted (the "Company Conversion Election") at the applicable Conversion Rate;
provided, however, that the Company may not consummate more than one (1) Company
Conversion in any thirty (30) Trading Day period. The Company shall exercise its
right to Company Conversion Election by providing each Holder written notice
("Company Conversion Notice") by facsimile and overnight courier on the
Conversion Election Date. The date on which each of such Holders actually
receives the Company Conversion Election Notice is referred to herein as the
"Company

19

--------------------------------------------------------------------------------



Conversion Election Notice Date." If the Company elects to require conversion of
some, but not all, of such Preferred Shares then outstanding, the Company shall
require conversion of an amount from each Holder equal to the product of (I) the
total number of Preferred Shares which the Company has elected to convert
multiplied by (II) such Holder's Allocation Percentage (such amount with respect
to each Holder of such Preferred Shares being referred to herein as its "Pro
Rata Conversion Amount"). In the event that any initial Holder of the Preferred
Shares shall sell or otherwise transfer any of such Holder's Preferred Shares,
the transferee shall be allocated a pro rata portion of such Holder's Allocation
Percentage. The Company Conversion Election Notice shall indicate (x) the
aggregate number of such Preferred Shares the Company has selected for
conversion, (y) the date selected by the Company for conversion (the "Company
Delivery Date"), which date shall be not less than twenty (20) Trading Days or
more than sixty (60) Trading Days after the Company Conversion Election Notice
Date, and (z) each Holder's Pro Rata Conversion Amount. Subject to the
satisfaction of all the conditions of this Section 2(d)(ix), on the Company
Election Conversion Date each Holder of Preferred Shares selected for conversion
will be deemed to have submitted a Conversion Notice in accordance with
Section 2(d)(i) for a number of Preferred Shares equal to such Holder's Pro Rata
Conversion Amount. Notwithstanding the above, any Holder may convert such shares
(including Preferred Shares selected for conversion hereunder which shall reduce
such Holder's Pro Rata Conversion Amount) into Common Stock pursuant to
Section 2(b) on or prior to the date immediately preceding the Company Election
Conversion Date. If the Company fails to convert any Conversion Amount on the
applicable Company Election Conversion Date, then each Holder shall be entitled
to the remedies set forth in Section 2(d)(v).

        (e)    Taxes.    

          (i)  Any and all payments made by the Company hereunder, including any
amounts received on a conversion or redemption of the Preferred Shares and any
amounts on account of dividends or deemed dividends, must be made by it without
any Tax Deduction, unless a Tax Deduction is required by law. If the Company is
aware that it must make a Tax Deduction (or that there is a change in the rate
or the basis of a Tax Deduction), it must notify the affected Holders promptly.

         (ii)  If a Tax Deduction is required by law to be made by the Company,
subject to Section 2(e)(i) above, the amount of the payment due from the Company
will be increased to an amount which (after making the Tax Deduction including a
Tax Deduction applicable to additional sums payable pursuant to this
Section 2(e)) leaves an amount equal to the payment which would have been due if
no Tax Deduction had been required. If the Company is required to make a Tax
Deduction, it must

20

--------------------------------------------------------------------------------



make the minimum Tax Deduction allowed by law and must make any payment required
in connection with that Tax Deduction within the time allowed by law.

As soon as practicable after making a Tax Deduction or a payment required in
connection with a Tax Deduction, the Company must deliver to the Holder any
official receipt or form, if any, provided by or required by the taxing
authority to whom the Tax Deduction was paid.

        (iii)  In addition, the Company agrees to pay in accordance with
applicable law any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or in connection with the execution, delivery, registration or
performance of, or otherwise with respect to, the Preferred Shares ("Other
Taxes"). As soon as practicable after making a payment of Other Taxes, the
Company must deliver to such Holder any official receipt or form, if any,
provided by or required by the taxing authority to whom the Tax Deduction was
paid.

        (iv)  The obligations of the Company under this Section 2(e) shall
survive the Maturity Date of the Preferred Shares and the payment for the
Preferred Shares and all other amounts payable hereunder.

        (f)    Adjustments to Conversion Price.    The Conversion Price will be
subject to adjustment from time to time as provided in this Section 2(f).

        (i)    Adjustment of Conversion Price upon Issuance of Common
Stock.    Subject to the immediately following sentence which relates to
issuances occurring within the first nine months following the Initial Issuance
Date, if and whenever after the Initial Issuance Date, the Company issues or
sells, or in accordance with this Section 2(f)(i) is deemed to have issued or
sold, any shares of Common Stock (including the issuance or sale of shares of
Common Stock owned or held by or for the account of the Company, but excluding
shares of Common Stock deemed to have been issued or sold by the Company in
connection with any Excluded Security) for a consideration per share less than a
price ("Applicable Price") equal to the Conversion Price in effect immediately
prior to such issue or sale (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance, the Conversion Price then in effect
shall be reduced to an amount equal to the Adjusted Price. After the Initial
Issuance Date and prior to the nine (9) month anniversary of the Initial
Issuance Date, the "Applicable Price" with respect to any issuance or sale by
the Company of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding shares
of Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Security) shall be the Market Price; provided that, without
the prior written consent

21

--------------------------------------------------------------------------------



of the Required Holders, during such nine (9) month period, the Company shall
not issue Common Stock (excluding shares of Common Stock deemed to have been
issued or sold by the Company in connection with any Excluded Security) for
which it receives proceeds (net of offering expenses, discounts and fees) of
more than Fifty Million Dollars ($50,000,000) at a gross per share price below
the Market Price. For purposes of determining the adjusted Conversion Price
under this Section 2(f)(i), the following shall be applicable:

        (A)    Issuance of Options.    If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option is less than the Applicable Price, then each such share of Common
Stock underlying such Option shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the granting or sale of such
Option for such price per share. For purposes of this Section 2(f)(i)(A), the
"lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of such Option" shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon granting or
sale of the Option, upon exercise of the Option and upon conversion or exchange
or exercise of any Convertible Security issuable upon exercise of such Option.
No further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.

        (B)    Issuance of Convertible Securities.    If the Company in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then each such share of
Common Stock underlying such Convertible Securities shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 2(f)(i)(B), the "lowest price per share for which
one share of Common Stock is issuable upon such conversion or exchange or
exercise" shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or

22

--------------------------------------------------------------------------------







sale of the Convertible Security and upon the conversion or exchange or exercise
of such Convertible Security. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock upon
conversion or exchange or exercise of such Convertible Securities, and if any
such issue or sale of such Convertible Securities is made upon exercise of any
Options for which adjustment of the Conversion Price had been or are to be made
pursuant to other provisions of this Section 2(f)(i), no further adjustment of
the Conversion Price shall be made by reason of such issue or sale.

        (C)    Change in Option Price or Rate of Conversion.    If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 2(f)(i)(C), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

        (D)    Calculation of Consideration Received.    In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.01. If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company

23

--------------------------------------------------------------------------------



will be the Closing Sale Price of such securities on the date of receipt of such
securities. If any Common Stock, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be. The fair value of any consideration
other than cash or publicly traded securities will be determined jointly by the
Company and the Required Holders. If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
"Valuation Event"), the fair value of such consideration will be determined
within ten (10) Business Days after the tenth (10th) day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Required Holders. The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

        (E)    Record Date.    If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (I) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (II) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

        (ii)    Adjustment of Conversion Price upon Subdivision or Combination
of Common Stock.    If the Company at any time after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time after the Subscription Date
combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares and the Conversion Price
in effect immediately prior to such combination will be proportionately
increased. Notwithstanding the foregoing, the Reverse Split shall result in no
adjustment to the Conversion Price.

        (iii)    Other Events.    If any event occurs of the type contemplated
by the provisions of this Section 2(f) but not expressly provided for by such

24

--------------------------------------------------------------------------------



provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company's Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holders; provided that no
such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 2(f); and provided further that the Merger and the
Reverse Split and all issuances of Common Stock in connection therewith shall
not result in any adjustment to the Conversion Price.

        (g)    Notices.    

          (i)  Immediately upon any adjustment of the Conversion Price pursuant
to Section 2(f), the Company will give written notice thereof to each Holder,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment. In the case of a dispute as to the determination of such adjustment,
then such dispute shall be resolved in accordance with the procedures set forth
in Section 2(d)(iii).

         (ii)  The Company will give written notice to each Holder at least ten
(10) Business Days prior to the date on which the Company closes its books or
takes a record (I) with respect to any dividend or distribution upon the Common
Stock, (II) with respect to any pro rata subscription offer to holders of Common
Stock or (III) for determining rights to vote with respect to any Fundamental
Transaction or Liquidation Event, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such Holder.

        (iii)  The Company will also give written notice to each Holder at least
ten (10) Business Days prior to the date on which any Fundamental Transaction or
Liquidation Event will take place, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such Holder.

        (h)    Additional Preferred Shares; Variable Securities; Dilutive
Issuances.    For so long as any Preferred Shares are outstanding, the Company
will not, without the prior written consent of the Required Holders, issue any
Preferred Shares and the Company shall not issue any other securities that would
cause a breach or default under this Certificate of Designations other than
those issued pursuant to the Merger, the Offering, the Subsequent Offering (if
any) or the Reverse Split. For so long as any Preferred Shares remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
conversion, exchange or exercise price which varies or may vary after issuance
with the market price of the Common Stock, including by way of one or more
reset(s) to any fixed price unless the conversion, exchange or exercise price of
any such security cannot be

25

--------------------------------------------------------------------------------



less than the then applicable Conversion Price with respect to the Common Stock
into which any Preferred Shares are convertible.

        (3)    Redemption at Option of Holders.    

        (a)    Triggering Event.    A "Triggering Event" shall be deemed to have
occurred at such time as any of the following events:

          (i)  the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of ten (10) consecutive Trading Days
or for more than an aggregate of twenty (20) Trading Days in any 365-day period;

         (ii)  the Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date or (B) notice, written
or oral, to any Holder, including by way of public announcement, or through any
of its agents, at any time, of its intention not to comply, as required, with a
request for conversion of any Preferred Shares into shares of Common Stock that
is tendered in accordance with the provisions of this Certificate of
Designations;

        (iii)  the Company's failure to pay to the Holder any amounts when and
as due pursuant to this Certificate of Designations, only if such failure
continues for a period of at least five (5) Business Days;

        (iv)  the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Company or any Subsidiary of a
voluntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or (ii) a decree or order
adjudging the Company or any Subsidiary as bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company or any Subsidiary under any
applicable Federal or State law or (iii) appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any Subsidiary or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days;

         (v)  the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any Subsidiary in an
involuntary case or proceeding under

26

--------------------------------------------------------------------------------



any applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the admission by it in writing of its inability to
pay its debts generally as they become due, or the taking of corporate action by
the Company or any Subsidiary in furtherance of any such action; or

        (vi)  any event of default occurs with respect to any Indebtedness of
the Company, and any applicable grace periods in such Indebtedness with respect
to such event of default shall have expired; provided that if such event of
default is waived by the holders of such Indebtedness prior to any Holder taking
any action pursuant to this Certificate of Designations, no Triggering Event
under this clause (vi) shall be deemed to have occurred.

Notwithstanding the foregoing, neither the Merger, nor the Offering or the
Subsequent Offering (if any), nor the Reverse Split, regardless of when the
Merger, the Offering or the Subsequent Offering (if any) occurs, shall be
considered a Triggering Event.

        (b)    Redemption Option Upon Triggering Event.    In addition to all
other rights of the Holders contained herein, after a Triggering Event, each
Holder shall have the right, at such Holder's option, to require the Company to
redeem all or a portion of such Holder's Preferred Shares at a price per
Preferred Share equal to the greater of (i) 125% of the Conversion Amount and
(ii) the product of (A) the Conversion Rate in effect at such time as such
Holder delivers a Notice of Redemption at Option of Holder (as defined below)
and (B) the greater of the Closing Sale Price of the Common Stock on the Trading
Day immediately preceding such Triggering Event, the Closing Sale Price of the
Common Stock on the day immediately following such Triggering Event and the
Closing Sale Price of the Common Stock on the date the Holder delivers the
Notice of Redemption at Option of Holder (the "Redemption Price").

        (c)    Mechanics of Redemption at Option of Holder.    Within one
(1) Business Day after the occurrence of a qualifying Triggering Event, the
Company shall deliver written notice thereof via facsimile and overnight courier
("Notice of Triggering Event") to each Holder. At any time after the earlier of
a Holder's receipt of a Notice of Triggering Event and such Holder becoming
aware of a Triggering Event, any Holder of Preferred Shares then outstanding may
require the Company to redeem up to all of such Holder's Preferred Shares by
delivering written notice thereof via facsimile and overnight courier ("Notice
of Redemption at Option of Holder") to the Company, which Notice of

27

--------------------------------------------------------------------------------



Redemption at Option of Holder shall indicate the number of Preferred Shares
that such Holder is electing to redeem.

        (d)    Payment of Redemption Price.    Upon the Company's receipt of a
Notice(s) of Redemption at Option of Holder from any Holder, the Company shall
within one (1) Business Day of such receipt notify each other Holder by
facsimile of the Company's receipt of such notice(s). The Company shall deliver
on the fifth (5th) Business Day after the Company's receipt of the first Notice
of Redemption at Option of Holder the applicable Redemption Price (the
"Triggering Event Redemption Date") to all Holders that deliver a Notice of
Redemption at Option of Holder prior to the fifth (5th) Business Day after the
Company's receipt of the first Notice of Redemption at Option of Holder. To the
extent redemptions required by this Section 3 are deemed or determined by a
court of competent jurisdiction to be prepayments of the Preferred Shares by the
Company, such redemptions shall be deemed to be voluntary prepayments. If the
Company is unable to redeem all of the Preferred Shares submitted for
redemption, the Company shall (i) redeem a pro rata amount from each Holder
based on the number of Preferred Shares submitted for redemption by such Holder
relative to the total number of Preferred Shares submitted for redemption by all
Holders and (ii) in addition to any remedy such Holder may have under this
Certificate of Designations, pay to each Holder interest at the rate of one and
one-half percent (1.5%) per month (prorated for partial months) in respect of
each unredeemed Preferred Share until paid in full. The Holders and Company
agree that in the event of the Company's redemption of any Preferred Shares
under this Section 3, the Holders' damages would be uncertain and difficult to
estimate because of the parties' inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holders. Accordingly, any redemption premium due under this
Section 3 is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holders' actual loss of its investment opportunity and not as a
penalty.

        (e)    Void Redemption.    In the event that the Company does not pay
the Redemption Price within the time period set forth in Section 3(d), at any
time thereafter and until the Company pays such unpaid applicable Redemption
Price in full, a Holder shall have the option to, in lieu of redemption, require
the Company to promptly return to such Holder any or all of the Preferred Shares
that were submitted for redemption by such Holder under this Section 3 and for
which the applicable Redemption Price has not been paid, by sending written
notice thereof to the Company via facsimile (the "Void Optional Redemption
Notice"). Upon the Company's receipt of such Void Optional Redemption Notice,
(i) the Notice of Redemption at Option of Holder shall be null and void with
respect to those Preferred Shares subject to the Void Optional Redemption
Notice, (ii) the Company shall immediately return any Preferred Shares subject
to the Void Optional Redemption Notice, and (iii) the Conversion Price of such
returned Preferred Shares shall be adjusted to the lesser of (A) the Conversion
Price as in effect on the date on which the Void Optional Redemption Notice is
delivered to the Company and (B) the lowest Weighted Average Price of the Common
Stock

28

--------------------------------------------------------------------------------





during the period beginning on the date on which the Notice of Redemption at
Option of Holder is delivered to the Company and ending on the date on which the
Void Optional Redemption Notice is delivered to the Company.

        (f)    Disputes; Miscellaneous.    In the event of a dispute as to the
determination of the arithmetic calculation of the Redemption Price, such
dispute shall be resolved pursuant to Section 2(d)(iii) above with the term
"Redemption Price" being substituted for the term "Conversion Rate". A Holder's
delivery of a Void Optional Redemption Notice and exercise of its rights
following such notice shall not effect the Company's obligations to make any
payments which have accrued prior to the date of such notice. In the event of a
redemption pursuant to this Section 3 of less than all of the Preferred Shares
represented by a particular Preferred Stock Certificate, the Company shall
promptly cause to be issued and delivered to the Holder of such Preferred Shares
a Preferred Stock Certificate representing the remaining Preferred Shares which
have not been redeemed, if necessary.

        (4)    Other Rights of Holders.    

        (a)    Assumption.    The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing (with
the purchase of at least a majority of the outstanding shares of the Company's
Common Stock automatically constituting an assumption in writing) all of the
obligations of the Company under this Certificate of Designations and the
Investors Rights Agreement in accordance with the provisions of this
Section 4(a) pursuant to written agreements in form and substance satisfactory
to the Required Holders and approved by the Required Holders prior to such
Fundamental Transaction, including agreements to deliver to each Holder of
Preferred Shares in exchange for such Preferred Shares a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Certificate of Designations including, without limitation,
having a stated value and dividend rate equal to the stated value and dividend
rate of the Preferred Shares held by such Holder and having similar ranking to
the Preferred Shares, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on the Principal Market or
an Eligible Market. Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this
Certificate of Designations referring to the "Company" shall refer instead to
the Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Certificate of
Designations with the same effect as if such Successor Entity had been named as
the Company herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion of the Preferred Shares at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property)

29

--------------------------------------------------------------------------------



issuable upon the conversion of the Preferred Shares prior to such Fundamental
Transaction, such shares of publicly traded common stock (or their equivalent)
of the Successor Entity, as adjusted in accordance with the provisions of this
Certificate of Designations. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion of the Preferred
Shares.

        (b)    Purchase Rights.    If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock but excluding the Offering and the Subsequent Offering (if any)
(the "Purchase Rights"), then the Holders will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
such Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of the Preferred Shares
(without taking into account any limitations or restrictions on the
convertibility of the Preferred Shares) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.

        (c)    Asset Sales.    

          (i)  Promptly after the occurrence of an Asset Sale, the Company shall
deliver written notice thereof via facsimile and overnight courier (an "Asset
Sale Notice") to each of the Holders. At any time after the receipt of the Asset
Sale Notice, a Holder may require the Company to redeem, with the Available
Asset Sale Proceeds all or any portion of the Preferred Shares held by such
Holder by delivering written notice thereof (the "Asset Sale Redemption Notice")
to the Company, which Asset Sale Redemption Notice shall indicate the number of
such Preferred Shares such Holder is electing to redeem; provided that if the
aggregate number amount of Preferred Shares to be redeemed from such Holder and
the other Holders with the cash proceeds of an Asset Sale exceed the Available
Asset Sale Proceeds for such Asset Sale, the Company shall redeem the Preferred
Shares presented for redemption on a pro rata basis with such proceeds. Each
Preferred Share subject to redemption by the Company pursuant to this
Section 8(e) shall be redeemed by the Company at a price equal to at a price per
Preferred Share equal to the greater of (i) the Conversion Amount and (ii) the
product of (A) the Conversion Rate in effect at such time as such Holder
delivers an Asset Sale Redemption Notice and (B) the greater of the Closing Sale
Price of the Common Stock on the Trading Day following such Asset Sale and the
Closing Sale Price of the Common Stock on the date the Holder delivers the Asset
Sale Redemption Notice (the "Asset Sale Redemption Price"). The Company shall
deliver on the fifth (5th) Business Day (the "Asset Sale Redemption Date") after
the Company's receipt of the first Asset Sale Redemption

30

--------------------------------------------------------------------------------



Notice the applicable Asset Sale Redemption Price to all Holders that deliver a
Asset Sale Redemption Notice prior to such fifth (5th) Business Day after the
Company's receipt of the first Asset Sale Redemption Notice.

         (ii)  For so long as any Preferred Shares are outstanding, the Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, consummate any Asset Sale unless the Company (or the applicable
Subsidiary, as the case may be) receives consideration at the time of the Asset
Sale at least equal to the fair market value of the assets or Equity Interests
issued or sold or otherwise disposed of.

        (5)    Reservation of Shares.    

        (a)   The Company shall have sufficient authorized and unissued shares
of Common Stock for each of the Preferred Shares equal to 130% of the number of
shares of Common Stock necessary to effect the conversion at the Conversion Rate
with respect to the Conversion Amount of each such Preferred Share as of the
date hereof. The Company shall, so long as any of the Preferred Shares are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversions of the Preferred Shares, such number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of all of the
Preferred Shares then outstanding; provided that at no time shall the number of
shares of Common Stock so reserved shall at no time be less than 130% of the
number of shares of Common Stock for which the Preferred Shares are at any time
convertible (without regard to any limitations on conversions); provided that at
no time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by reason of the previous sentence
(without regard to any limitations on conversions) (the "Required Reserve
Amount"). The initial number of shares of Common Stock reserved for conversions
of the Preferred Shares and each increase in the number of shares so reserved
shall be allocated pro rata among the Holders based on the number of Preferred
Shares held by each Holder at the time of issuance of the Preferred Shares or
increase in the number of reserved shares, as the case may be (the "Authorized
Share Allocation"). In the event a Holder shall sell or otherwise transfer any
of such Holder's Preferred Shares, each transferee shall be allocated a pro rata
portion of the number of reserved shares of Common Stock reserved for such
transferor. Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Preferred Shares (other than pursuant to a transfer of
Preferred Shares in accordance with the immediately preceding sentence) shall be
allocated to the remaining Holders of Preferred Shares, pro rata based on the
number of Preferred Shares then held by such Holders.

        (b)    Insufficient Authorized Shares.    If at any time while any of
the Preferred Shares remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Preferred Shares at
least a number of shares of Common Stock equal to the Required Reserve Amount
(an "Authorized Share Failure"), then the

31

--------------------------------------------------------------------------------



Company shall immediately take all action necessary to increase the Company's
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve the Required Reserve Amount for the Preferred Shares then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

        (6)    Voting Rights.    Subject to Sections 7 and 10, each Holder shall
be entitled to the whole number of votes equal to the lesser of (i) the number
of shares of Common Stock into which such Holder's Preferred Shares would be
convertible based on the Conversion Price on the record date for the vote or
consent of stockholders, and shall otherwise have voting rights and powers equal
to the voting rights and powers of the Common Stock and (ii) the number of
shares of Common Stock into which such Holder's Preferred Shares would be
convertible if the Conversion Price on the record date for the vote or consent
of stockholders is deemed to be the Market Price. Each Holder shall be entitled
to receive the same prior notice of any stockholders' meeting as is provided to
the holders of Common Stock in accordance with the bylaws of the Company, as
well as prior notice of all stockholder actions to be taken by legally available
means in lieu of a meeting, and shall vote as a class with the holders of Common
Stock as if they were a single class of securities upon any matter submitted to
a vote of stockholders, except those matters required by law or by the terms
hereof to be submitted to a class vote of the Holders of Preferred Shares, in
which case the Holders of Preferred Shares only shall vote as a separate class.

        (7)    Limitation on Beneficial Ownership.    The Company shall not
effect any conversion of Preferred Shares, and no Holder shall have the right to
convert any Preferred Shares, to the extent that after giving effect to such
conversion, the beneficial owner of such shares (together with such Person's
affiliates) would have acquired, through conversion of Preferred Shares or
otherwise, beneficial ownership of a number of shares of Common Stock that
exceeds the maximum ownership percentage set forth opposite each Holder's name
on Exhibit E to the Investors Rights Agreement ("Maximum Percentage") of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. The Company shall not give effect to any voting rights of the
Preferred Shares, and any Holder shall not have the right to exercise voting
rights with respect to any Preferred Shares pursuant hereto, to the extent that
giving effect to such voting rights would result in such Holder (together with
its affiliates) being deemed to beneficially own in excess of the Maximum
Percentage of the number of shares of Common Stock outstanding immediately after
giving effect to such exercise, assuming such exercise as being equivalent to
conversion. For purposes of the foregoing, the number of shares of Common Stock
beneficially owned by a Person and its affiliates shall include the number of
shares of Common Stock issuable upon conversion of the Preferred Shares with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted Preferred Shares beneficially
owned by such Person or any of its

32

--------------------------------------------------------------------------------



affiliates and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company (including, without limitation,
any notes or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section beneficially owned by such
Person or any of its affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 7, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this Section 7, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-KSB, Form 10-Q, Form 10-QSB or Form 8-K, as the case may be,
(2) a more recent public announcement by the Company, or (3) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written request of any
Holder, the Company shall within one (1) Business Day following the receipt of
such notice, confirm orally and in writing to any such Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including the Preferred Shares, by
such Holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. By written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder providing such
written notice and not to any other Holder. Notwithstanding the foregoing, if a
Holder has elected "no limit" on Exhibit E to the Investors Rights Agreement,
the limitations set forth in this Section 7 shall not be applicable to such
Holder.

        (8)    Change of Control Redemption Right; Liquidation, Dissolution,
Winding-Up.    

        (a)    Change of Control.    No sooner than fifteen (15) days nor later
than ten (10) days prior to the consummation of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the
Holders (a "Change of Control Notice"). At any time during the period (the
"Change of Control Period") beginning after a Holder's receipt of a Change of
Control Notice and ending on the date that is twenty (20) Trading Days after the
consummation of such Change of Control, such Eligible Holder may require the
Company to redeem all or any portion of such Holder's Preferred Shares by
delivering written notice thereof ("Change of Control Redemption Notice") to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. Any Preferred Shares subject to
redemption pursuant to this Section 8 shall be redeemed by the Company in cash
at a price equal to the greater of (i) the product of (A) the Change of Control
Redemption Premium and (B) the Conversion Amount being redeemed and (ii) (1) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient determined by dividing (I) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per share of Common Stock to
be paid to the holders of the share of Common Stock upon consummation of the
Change of Control (any such non-cash consideration

33

--------------------------------------------------------------------------------



consisting of marketable securities to be valued at the higher of (x) the
Closing Sale Price of such securities as of the Trading Day immediately prior to
the consummation of such Change of Control, (y) the Closing Sale Price as of the
Trading Day immediately following the public announcement of such proposed
Change of Control and (z) the Closing Sale Price as of the Trading Day
immediately prior to the public announcement of such proposed Change of Control)
by (II) the Conversion Price (the "Change of Control Redemption Price"). The
Company shall make payment of the Change of Control Redemption Price
concurrently with the consummation of such Change of Control if such a Change of
Control Redemption Notice is received prior to the consummation of such Change
of Control and within five (5) Trading Days after the Company's receipt of such
notice otherwise (the "Change of Control Redemption Date"). To the extent
redemptions required by this Section 8(a) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Preferred Shares by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 8(a), until the Change of Control
Redemption Price is paid in full, the Conversion Amount submitted for redemption
under this Section 8 may be converted, in whole or in part, by the Holder into
shares of Common Stock, or in the event the Conversion Date is after the
consummation of the Change of Control, shares or equity interests of the
Successor Entity substantially equivalent to the Company's Common Stock pursuant
to Section 2(c)(i). The parties hereto agree that in the event of the Company's
redemption of any portion of the Preferred Shares under this Section 8(a), the
Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 8(a) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder's
actual loss of its investment opportunity and not as a penalty. In the event
that the Company does not pay the Change of Control Redemption Price on the
Change of Control Redemption Date, then the Holder shall have the option to, in
lieu of redemption, require the Company to promptly return to such Holder any or
all of the Preferred Shares that were submitted for redemption by such Holder
under this Section 8(a) and for which the applicable Change of Control
Redemption Price (together with any interest thereon) has not been paid, by
sending written notice thereof to the Company via facsimile (the "Void Change of
Control Redemption Notice"). Upon the Company's receipt of such Void Change of
Control Redemption Notice, (i) the Change of Control Redemption Notice shall be
null and void with respect to those Preferred Shares subject to the Void Change
of Control Redemption Notice, (ii) the Company shall immediately return any
Preferred Shares subject to the Void Change of Control Redemption Notice, and
(iii) the Conversion Price of such returned Preferred Shares shall be adjusted
to the lesser of (A) the Conversion Price as in effect on the date on which the
Void Change of Control Redemption Notice is delivered to the Company and (B) the
lowest Weighted Average Price of the Common Stock during the period beginning on
the date on which the Change of Control Redemption Notice is

34

--------------------------------------------------------------------------------





delivered to the Company and ending on the date on which the Void Change of
Control Redemption Notice is delivered to the Company.

        (b)    Liquidation.    In the event of a Liquidation Event, the Holders
shall be entitled to receive in cash out of the assets of the Company, whether
from capital or from earnings available for distribution to its stockholders
(the "Liquidation Funds"), before any amount shall be paid to the holders of any
of the Capital Stock of the Company of any class junior in rank to the Preferred
Shares in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company, an amount per Preferred
Share equal to the Conversion Amount; provided that, if the Liquidation Funds
are insufficient to pay the full amount due to the Holders and holders of shares
of other classes or series of preferred stock of the Company that are of equal
rank with the Preferred Shares as to payments of Liquidation Funds (the "Pari
Passu Shares"), if any, then each Holder and each holder of any such Pari Passu
Shares shall receive a percentage of the Liquidation Funds equal to the full
amount of Liquidation Funds payable to such Holder as a liquidation preference,
in accordance with their respective Certificate of Designations, Preferences and
Rights, as a percentage of the full amount of Liquidation Funds payable to all
holders of Preferred Shares and Pari Passu Shares. To the extent necessary, the
Company shall cause such actions to be taken by any of its Subsidiaries so as to
enable, to the maximum extent permitted by law, the proceeds of a Liquidation
Event to be distributed to the Holders in accordance with this Section. All the
preferential amounts to be paid to the Holders under this Section shall be paid
or set apart for payment before the payment or setting apart for payment of any
amount for, or the distribution of any Liquidation Funds of the Company to the
holders of shares of other classes or series of preferred stock of the Company
junior in rank to the Preferred Shares in connection with a Liquidation Event as
to which this Section applies. The purchase or redemption by the Company of
stock of any class, in any manner permitted by law, shall not, for the purposes
hereof, be regarded as a Liquidation Event. Notwithstanding anything to the
contrary in this Section 8, but subject to Section 7, until the Liquidation
Funds are distributed to the Holders, the Preferred Shares may be converted, in
whole or in part, by any Holder into Common Stock pursuant to Section 2(b).

        (9)    Ranking; Issuances of Other Securities.    

        (a)    Preferred Rank.    All shares of Common Stock shall be of junior
rank to all Preferred Shares with respect to the preferences as to dividends,
distributions and payments upon the liquidation, dissolution and winding up of
the Company. The rights of the shares of Common Stock shall be subject to the
preferences and relative rights of the Preferred Shares. Without the prior
express written consent of the Required Holders, the Company shall not hereafter
authorize or issue additional or other Capital Stock that is of senior or
pari-passu rank to the Preferred Shares in respect of the

35

--------------------------------------------------------------------------------



preferences as to distributions and payments upon a Liquidation Event. The
Company shall be permitted to issue preferred stock that is junior in rank to
the Preferred Shares in respect of the preferences as to dividends and other
distributions, amortization and redemption payments and payments upon the
liquidation, dissolution and winding up of the Company, provided that the
maturity date (or any other date requiring redemption or repayment (whether
through a scheduled amortization, redemption or otherwise) of such preferred
stock) of any such junior preferred stock is not on or before the ninety-first
(91st) day following the Maturity Date. In the event of the merger or
consolidation of the Company with or into another corporation, the Preferred
Shares shall maintain their relative powers, designations and preferences
provided for herein (except that the Preferred Shares may not be pari passu
with, or junior to, any Capital Stock of the successor entity) and no merger
shall result inconsistent therewith.

        (b)    Issuances of Equity-Linked Securities.    For so long as any
Preferred Shares are outstanding, the Company will not, directly or indirectly,
offer, sell, grant any option to purchase, or otherwise dispose of (or announce
any offer, sale, grant or any option to purchase or other disposition of) any
Indebtedness of it or its Subsidiaries that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock, Options, Convertible Securities or other Capital Stock
of the Company.

        (10)    Limitation on Number of Conversion Shares.    Notwithstanding
anything to the contrary contained herein, the Company shall not issue any
shares of Common Stock upon conversion of the Preferred Shares if the issuance
of such shares of Common Stock would exceed that number of shares of Common
Stock which the Company may issue upon conversion of the Preferred Shares
without breaching the Company's obligations under the rules or regulations of
the Principal Market, or the market or exchange where the Common Stock is then
traded (the "Exchange Cap"), except that such limitation shall not apply in the
event that the Company (a) obtains stockholder approval as required by the
applicable rules of the Principal Market (and any successor rule or regulation)
for issuances of Common Stock in excess of such amount, or (b) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders. Until
such approval or written opinion is obtained, no Holder on the Initial Issuance
Date (the "Purchasers") shall be issued, in the aggregate, upon conversion of
Preferred Shares, shares of Common Stock in an amount greater than the product
of (i) the Exchange Cap amount multiplied by (ii) a fraction, the numerator of
which is the number of Preferred Shares owned by such Purchaser on the Initial
Issuance Date and the denominator of which is the aggregate amount of all of the
Preferred Shares owned by all of the Purchasers on the Initial Issuance Date
(the "Exchange Cap Allocation"). In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser's Preferred Shares, the transferee
shall be allocated a pro rata portion of such Purchaser's Exchange Cap
Allocation. In the event that any Holder shall convert all of such Holder's
Preferred Shares into a number of shares of Common Stock which, in the
aggregate, is less than such Holder's Exchange Cap Allocation, then the
difference between such Holder's Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such Holder shall be allocated to the
respective Exchange Cap Allocations of the remaining Holders on a pro rata basis
in proportion to the number of Preferred Shares then held by each such Holder.

36

--------------------------------------------------------------------------------



        (11)    Participation.    Subject to the rights of the holders, if any,
of the Pari Passu Shares, the Holders shall, as holders of Preferred Stock, be
entitled to such dividends paid and distributions made to the holders of Common
Stock to the same extent as if such Holders had converted the Preferred Shares
into Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.
Following the occurrence of a Liquidation Event and the payment in full to a
Holder of its applicable liquidation preference, such Holder shall cease to have
any rights hereunder to participate in any future dividends or distributions
made to the holders of Common Stock.

        (12)    Vote to Change the Terms of or Issue Preferred Shares.    Except
where the vote or written consent of the holders of a greater number of shares
is required by law or by another provision of the Certificate of Incorporation,
the affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders, voting together as a single
class, shall be required before the Company may: (a) amend or repeal any
provision of, or add any provision to, the Certificate of Incorporation or
bylaws, or file any articles of amendment, certificate of designations,
preferences, limitations and relative rights of any series of preferred stock,
if such action would adversely alter or change the preferences, rights,
privileges or powers of, or restrictions provided for the benefit of the
Preferred Shares, regardless of whether any such action shall be by means of
amendment to the Certificate of Incorporation or by merger, consolidation or
otherwise; (b) increase or decrease (other than by conversion) the authorized
number of shares of Preferred Shares; (c) create or authorize (by
reclassification or otherwise) any new class or series of shares that has a
preference over or is on a parity with the Preferred Shares with respect to
dividends or the distribution of assets on the liquidation, dissolution or
winding up of the Company; (d) purchase, repurchase or redeem any shares of
Common Stock (other than pursuant to equity incentive agreements with employees
giving the Company the right to repurchase shares upon the termination of
services at cost); (e) pay dividends or make any other distribution on the
Common Stock; or (f) whether or not prohibited by the terms of the Preferred
Shares, circumvent a right of the Preferred Shares.

        (13)    Lost or Stolen Certificates.    Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of any Preferred Stock Certificates representing the Preferred
Shares, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and, in the case of
mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s) of like tenor and date; provided, however, the Company shall not
be obligated to re-issue preferred stock certificates if the Holder
contemporaneously requests the Company to convert such Preferred Shares into
Common Stock.

        (14)    Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.    Except as otherwise specifically set forth herein, the
remedies provided in this Certificate of Designations shall be cumulative and in
addition to all other remedies available under this Certificate of Designations,
at law or in equity (including a decree of specific performance and/or other
injunctive relief). Except as otherwise specifically set forth herein, no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such

37

--------------------------------------------------------------------------------



remedy. Except as otherwise specifically set forth herein, nothing herein shall
limit a Holder's right to pursue actual damages for any failure by the Company
to comply with the terms of this Certificate of Designations. The Company
covenants to each Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder thereof
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holders and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, except as otherwise specifically set forth herein, the Holders shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. Notwithstanding anything to
the contrary contained herein, no Holder shall be entitled to consequential,
indirect or incidental damages hereunder. However, the foregoing shall not in
any way limit a Holder from being reimbursed for its costs, fees or expenses,
including, without limitation, reasonable attorneys' fees and disbursements in
connection with any of its rights and remedies hereunder.

        (15)    Construction.    This Certificate of Designations shall be
deemed to be jointly drafted by the Company and all Holders and shall not be
construed against any person as the drafter hereof.

        (16)    Failure or Indulgence Not Waiver.    No failure or delay on the
part of a Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

        (17)    Notice.    Whenever notice or other communication is required to
be given under this Certificate of Designations, unless otherwise provided
herein, such notice shall be given in accordance with Section 13(b) of the
Investors Rights Agreement.

        (18)    Transfer of Preferred Shares.    A Holder may assign some or all
of the Preferred Shares and the accompanying rights hereunder held by such
Holder without the consent of the Company; provided that such assignment is in
compliance with applicable securities laws.

        (19)    Preferred Share Register.    The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name and address of the persons in whose name
the Preferred Shares have been issued, as well as the name and address of each
transferee. The Company may treat the person in whose name any Preferred Share
is registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.

38

--------------------------------------------------------------------------------



        (20)    Stockholder Matters.    Any stockholder action, approval or
consent required, desired or otherwise sought by the Company pursuant to the
rules and regulations of the Principal Market, the TBOC, this Certificate of
Designations or otherwise with respect to the issuance of the Preferred Shares
or the Common Stock issuable upon conversion thereof may be effected by written
consent of the Company's stockholders or at a duly called meeting of the
Company's stockholders, all in accordance with the applicable rules and
regulations of the Principal Market and the TBOC. This provision is intended to
comply with the applicable sections of the TBOC permitting stockholder action,
approval and consent affected by written consent in lieu of a meeting.

        (21)    Disclosure.    Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Certificate of Designations, unless
the Company has in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the Company
or its Subsidiaries, the Company shall within one (1) Business Day after any
such receipt or delivery publicly disclose such material, nonpublic information
on a Current Report on Form 8-K or otherwise. In the event that the Company
believes that a notice contains material, nonpublic information relating to the
Company or its Subsidiaries, the Company so shall indicate to the Holders
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holders shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

        (22)    SUBORDINATION.    

        (a)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
CERTIFICATE OF DESIGNATION OR ANY OTHER AGREEMENT, DOCUMENT, CERTIFICATE, OR
INSTRUMENT GIVEN IN CONNECTION WITH, RELATED TO OR AFFECTING THE PREFERRED
SHARES, the Company's obligation to make, and the Holders right to receive, any
dividend or distribution (whether in cash, securities or other property) or any
direct or indirect payment of any kind or character (whether in cash, securities
or other property) in consideration for or otherwise in connection the Preferred
Shares, including, without limitation, any amortization, retirement, purchase,
redemption or other acquisition of any Preferred Share, or any options, warrants
or rights to purchase or acquire any Preferred Shares or Common Stock of the
Company (collectively, the "Restricted Payments") are strictly junior and fully
subordinated to the right of payment held by the holders of the Senior Debt (the
"Senior Debt Holders"). If a default (however defined) under any document,
instrument, or other agreement in any way related to the Senior Debt, whether
such document, instrument, or other agreement exists on the Initial Issuance
Date or is entered into after the Initial Issuance Date, exists at the time a
Restricted Payment is to be made or would exist as a result of such Restricted
Payment being made, (i) the Company shall not make, and no Holder is entitled to
receive, any Restricted Payment unless and until the "Payment in Full of the
Senior Debt" (as defined below); and (ii) no Holder shall be entitled to ask,
demand, sue for, take or receive from the Company or any of its Subsidiaries,
directly or indirectly, in cash or other property, or by set-off or in any other
manner (including without limitation from or by way of collateral) payment of
any Restricted Payment unless and until the Payment in Full of the Senior Debt.

39

--------------------------------------------------------------------------------



        (b)   The subordination of the rights of the Holders to the Senior Debt
Holders shall be effective both before and after the commencement of any
Insolvency Proceeding (as defined below). All references in this clause 22 to
the Company or any of its Subsidiaries shall include such entity as a
debtor-in-possession and any receiver or trustee for such entity in any
Insolvency Proceeding.

        (c)   As between the Holders and the Senior Debt Holders and without
releasing or affecting any of its senior rights as to the Holders, any Senior
Debt Holder may, one or more times, in its sole discretion, without notice to or
the consent of any Holder, take any action with respect to the Company, any of
its Subsidiaries or any of the Senior Debt, including, without limitation, one
or more of the following actions: (i) extend credit to the Company or any of its
Subsidiaries in such amounts as such Senior Debt Holder may determine or
withhold credit from the Company or any of its Subsidiaries; (ii) release, renew
or modify the obligations of the Company or any of its Subsidiaries or any other
person or entity obligated on any of the Senior Debt; (c) release, exchange,
modify, or surrender in whole or in part such Senior Debt Holder's rights with
respect to any security for any of the Senior Debt; (d) modify or alter the
term, interest rate or due date of any payment of any of the Senior Debt;
(e) grant any postponements, compromises, indulgences, waivers, surrenders or
discharges or modify the terms of its agreements with the Company or any of its
Subsidiaries; (f) change its manner of doing business with the Company or any of
its Subsidiaries or any other person or entity; (g) obtain additional security
for the Senior Debt; or (h) impute payments or proceeds of any security
furnished for any of the Senior Debt, in whole or in part, to any of the Senior
Debt, or retain the payments or proceeds as security for the Senior Debt without
applying same toward payment of the Senior Debt. Each Holder waives and releases
all claims and defenses arising from any such actions by any holder of Senior
Debt, including, without limitation, claims and defenses relating to the
inability to collect any Restricted Payment. No Senior Debt Holder will be
liable for any action or failure to act under or in connection with any of the
documents or instruments evidencing or securing the Senior Debt, it being
understood that the decision of whether and when to act and the manner of
proceeding under such instruments and documents are within the sole discretion
of such Senior Debt Holders, and shall not be affected in any manner by the
existence of the Company's obligations hereunder.

        (d)   For purposes hereof, "Payment in Full of the Senior Debt" means
the satisfaction of all of the following: (i) the passage of 90 days after the
indefeasible and final payment in full in cash of the Senior Debt, (ii) the
termination of all hedging transactions with any Senior Debt Holder, (iii) the
termination or expiration of all commitments of each Senior Debt Holder to
advance funds or issue letters of credit, and (iv) the termination or expiration
and return of all letters of credit issued by any Senior Debt Holder. For
purposes hereof, "Insolvency Proceeding" means any distribution of all or any of
the assets of any entity to creditors of such entity upon the dissolution,
winding up, liquidation, arrangement, reorganization, adjustment, protection,
relief, or composition of such entity or its debts, whether in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or similar
proceedings or upon an assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of such entity or otherwise.

40

--------------------------------------------------------------------------------



* * * * *

41

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Company has caused this Certificate of
Designations to be signed by J.P. Bryan, its Chairman of the Board of Directors,
as of the [            ] day of [                        ], 2010.



  RESACA EXPLOITATION, INC.



 

By:

 

  


--------------------------------------------------------------------------------



      Name:   J.P. Bryan



      Title:   Chairman of the Board of Directors

--------------------------------------------------------------------------------




EXHIBIT I

RESACA EXPLOITATION, INC. CONVERSION NOTICE


        Reference is made to the Certificate of Designations, Preferences and
Rights of Series A Convertible Preferred Stock of Resaca Exploitation, Inc. (the
"Certificate of Designations"). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series A Convertible Preferred Stock, no par value (the "Preferred
Shares"), of Resaca Exploitation, Inc., a Texas corporation (the "Company"),
indicated below into shares of Common Stock, par value $0.01 per share (the
"Common Stock"), of the Company, as of the date specified below.


 
 
Date of Conversion:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Number of Preferred Shares to be converted:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Stock certificate no(s). of Preferred Shares to be converted:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Tax ID Number (If applicable):
 
  


--------------------------------------------------------------------------------


 
 


Please confirm the following information:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Conversion Price:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Number of shares of Common Stock to be issued:
 
  


--------------------------------------------------------------------------------


 
 

        Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:


 
 
Issue to:
 
  


--------------------------------------------------------------------------------


 
 
 
 
 
 
  


--------------------------------------------------------------------------------


 
 


 
 
Address:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Telephone Number:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Facsimile Number:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Authorization:
 
  


--------------------------------------------------------------------------------


 
 


 
 
By:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Title:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Dated:
 
  


--------------------------------------------------------------------------------


 
 


 
 
Account Number (if electronic book entry transfer):
 
  


--------------------------------------------------------------------------------


 
 


 
 
Transaction Code Number (if electronic book entry transfer):
 
  


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------



[NOTE TO HOLDER—THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]

44

--------------------------------------------------------------------------------




ACKNOWLEDGMENT


        The Company hereby acknowledges this Conversion Notice and hereby
directs [Company transfer agent] to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated [                                    ] from the Company and acknowledged
and agreed to by [Company transfer agent].



  RESACA EXPLOITATION, INC.



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    


--------------------------------------------------------------------------------



  Title:     


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER
W I T N E S S E T H
[Remainder of Page Intentionally Left Blank] [Signature Page to Follow]
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE
PREFERRED STOCK OF RESACA EXPLOITATION, INC.
Conversion Amount Conversion Price
EXHIBIT I RESACA EXPLOITATION, INC. CONVERSION NOTICE
ACKNOWLEDGMENT
